%s
                                     :          i

            OFFICE   OF THE AlTORNEY            GENERAL    OF TEXAS
                                      AUSTIN




Honorable T. M; Trimble,
Firat     A8818tMt    State   Superlaitendept       or   PttblioIni3truotion
Austin, Texas
Dear Slrr




          ne hive ix9
In whioh you 88k:the
oeptlomd question.
to eny particularph
thererore,determine
and whether the sub)
that on whloh the Le




        '-ales.' ':'".        :
               “as%o.   2. That &tiOh 39%  Title 63 'Of
          the Redlsed aivil.statutesor Tekas or 192!i,be
          tended so 8s to ht3rearterread a8 roiiows:
                  :
                      :
       Honorable T. M. Trimble, Page 2


              “‘Artiole3959.
              W*Eaah’building rrhi?h.isor map be oonstruoted
         within this State at three ,or~nwrestories In height, '.
         or in oase ,or.aaohoolhouaetwdor more stories in
         hei&t,, which ls~,o,rmedby this Statei.,.
                                                 or by:any ofty,
         county, or school,distriot, and in ,whloJi  building
         publlo asaembllea~ are permitted or .intandedto ba
         permitted;:‘orin,whioh aoho9Xg!of--any, kind,are oon-          :..~’
         duotea,:,orin *iah sleeplng.:apar+menta   ara ipetit-        ‘~., :j
         ted or intei@e&;t.@‘be permItted;on stir.floor. above         ‘; ;.,;,
                                                                        :,.
         the first;.shall..bi3provided aiid~:squlpped .#ithat         2.. -..
                                                                            :;(
         least one;‘adequate.,:flrt,
                                  aeoapr ii:tha lot urea or
         such building,shallnot exoaed fiva thousend (5,000)
         square teats;Andyone additional adequate.t$reeeoape
         ror aaoh:five thoutiand(5,000) square teat, or fiao-
         tion thereor, ii,‘suohrraotion exoeads two.thousand            Z’.Lb~
                                                                           ..:.:
         (2,000) a uare:feet..in.exoess 02 the &at rive               ~I
                                                                       ,~:
                                                                        ,.,:;.:
         thousand’?5.,000)a~~ua.va”raet of’l.ot~
                                               area.“, -(Emphaals            ,!
                                                                            .;:
         supplfed)~.        ~..
                             (.,‘~,                                          I
                *                                                            I
              The’.oniyahangas made in AFtlolee 3955 ana 3959            :..:...
                                                                       : ,;
                                                                          ,;.\.
                                                                            ‘:y:
                                                                             i
    by House B1l.X716 were -the add%tion oi the.underaoored parts;
    other than these addJtlons the statutes are exaqtly as they              I
                                                                      .,)’,.~!
                                                                             i
    were berore tha.~axteqdmept.                ~.
                ,.
              The ~apti&~+$:Hou.9~‘hill716 reads*& &.lowmr-
                             ~
              *Ao-Aot&en&g      Article 3955 and’.Artfo;e’ 3959
,(:      Title .63$.or ~theRevised  Clvll:Stat&it66 M  Texas of’
il       1925, 80 .a13,ta.proVide.
                                 for fire,ea~oapearor sohool-
p,       housas or.two ‘ormoxe storise in ,height;and deolar-
‘.,
         ing an emergemy.?. 1 ‘~
;. :
2                The 6apti& P&t8 &at the artioles ihioh are to              !
       be amended and speoiriaehow they are to.be amended, and the              I
       amendmentin the’body or the bill oaniorms therewith. We are              I
       or the oplnionthat the oaption ot thenbill la stitiolentun-
       der Artlole III, Seotlon 35 or the C&nst$tutlonor Texas.             : :
       See Guli ProduotionCo. v. Garrett (Coin.,App.);24 S. W. (26)
       389; Rutledge ‘v.,
                        Atkinson, 101 8. W;rr    376t Lendrum to
                                            ~(26)’
‘..
       CentennialRural ‘sighSahool Dlat. No. 2’(W. 6. dlam’d.),
       134 S. W.’(26) 353.,
                 Xe shell~now turn to a ooaslderatlonot the subjeot
       matter or the legislation.
                 “Then3idi68 power inherent in the state has
            been llkonad unto the law of self-deransathat Is
Bonorable ,T.M. Trimble, Page 3


      said to-be born In eaoh individual. Asthe indl-
      vldual haa the right to protect hle life or hod;
      from serious bodily injury, and hlaproperty whioh
      he has lawfully acquired iromdeetruotlon, so the
      state has the inherent right, under the police
      power, to proteot the pub110 welrare from thoee
      things which would produoe death or seriously ar-
      ieot the health of the publio'or its,gener$,mo;$
      welfare. . . .* Lonpire    v. %ute,
                                            ., ..*. "J.
                                           171

          It-is mani&t~that~ steps tomard &teotioa or.
the oltlzena or a state rrom iIre hazard8 Wnild be far the           I
                                                                    ..
publio welrare'ot the state, and it,haa been ~heldthat atat-         !
utee may validly be enaoted requiring reasonable fire es-
oapes ana other recautions. See State v:Heldenhaln (Sup.
Ct. La.), 7 ~Sor121; Louisv$llePublio Lfbrary   Co. v. City
oi Loulatllle~fCt..~App.~Ky.)-80 S.:W. 11691 Ai.L. Roumfort      ..' '/
Co. v. Delaney (.Sup.Ct. Pa;!, 79 A.6531~ 16 Cr:J. S. 553;
12 c. J. 916. ~    :
          You ask that we pass on the oonetitutlonalltyof
House Dill 716 hit arrests the publio sohoole.    The pro-   :
teotlon of the aohool ohildren of th.isState Ss oertainly
of prime importance.,'andexperlenoe baa taught that danger'~
arising rrom,tlre hazards is one of the greatest. It Is
our opinion, therefore,~,thatHouse Bill ,716'laa velld and
commendablelaw.
           Some question may arise as to whyfire esoapee      ~~'~~'.
are  required on aohool buildinga two etoriss~in height, and
not on the other deeorgbed buildings unless-they are.at least
three storlea in height. (See Artiole 3955,~'%tseq.,V.A.C.S.)
iYe are of the opinion that thle is a.validolassitication for
 several reasons..-First,there ,leusually a greater,oonoen-
 tration of individualsin e sohool house than in other types
 or buildinga; seoondly, school ohlldren Of tender years oan'
not be expeoted to exercise as wise a dlsoretion.intimes of
panic as persons or mature years. We believe that there is
 ample reason to make the dlstinotJ.onwhich the Legislature
has made between school bulldings and the other described
 buildings.
          In view or the foregoing dlsousalon and authori-
ties cited, it is the opinion of th2s departmentthat the
Honorable 4. Y. Trlmble, Page 4


requfrrment~l&House Bill:716, Aate 27th Legislature,Regu-
lar Eession, of fire esoapas on aohoolhousesuncIerthe oon-
ditions set out therein is R valid exerolse or the pollee
power of this State.
                                       very +mlulYPow5
                                  ATTORNEY G-AL   OF !BXAS


                                  BP
                                                                   /,
                                                  AsiRistant   "
                                                                   I
GVSrmp




             I